Decree affirmed. The probate judge dismissed this petition brought for the maintenance of two minor children of the petitioner and her former husband who were, in a separate action, divorced by decree nisi on June 20, 1957. A review of the evidence which has been reported has afforded the opportunity of assessing maintenance arrangements made for the minors through a trust fund established by the respondent under date of the day of the decree nisi. Questions of law and fact in this case are before us with due weight being accorded to the finding of the trial judge which is not to be reversed unless plainly wrong. Butters v. Butters, 345 Mass. 772, 773. There was no error.